PER CURIAM.
The above cause having been reached for argument during the 1923 terra of this court, and it being agreed by counsel for appellant and appellees that the same questions presented herein were then pending before the Supreme Court of Texas, that the questions involved herein related to the proper construction of the Constitution and laws of Texas, that the decision of the Supreme Court of Texas thereon would be binding upon this court, and that therefore a decision by this court be postponed to await the decision by the Supreme Court of Texas, and it now appearing that the Supreme Court of Texas in the case of Charles Scribner’s Sons v. S. M. N. Marrs, State Superintendent, 262 S. W. 722, has determined the controversy ponding here in favor of the appellant, it is therefore ordered that tho decree of the lower court herein be, and the same hereby is, reversed, and the caus.e remanded, with directions to grant the injunction prayed for in the hill of complaint, and for such further proceedings as may be proper.